2 N.Y.3d 783 (2004)
812 N.E.2d 1257
780 N.Y.S.2d 307
ENISA ZANKI et al., Appellants,
v.
GERALD K. CAHILL et al., Defendants, and CUSHMAN & WAKEFIELD, INC., Defendant and Third-Party Plaintiff-Respondent.
CALIFORNIA JKC PROPERTIES, INC., Third-Party Defendant-Respondent, et al., Third-Party Defendants.
Court of Appeals of the State of New York.
Decided May 11, 2004.
Robert A. Skoblar, New York City, for appellants.
*784 Wilson, Bave, Conboy, Cozza & Couzens, P.C., White Plains (James A. Rogers of counsel), for defendant, third-party plaintiff-respondent and third-party defendant-respondent.
Chief Judge Kaye and Judges G.B. Smith, Ciparick, Rosenblatt, Graffeo, Read and R.S. Smith concur.

OPINION OF THE COURT
MEMORANDUM.
The order of the Appellate Division should be affirmed with costs.
The Appellate Division properly determined that plaintiffs failed to raise a triable issue of fact whether the alleged injuries resulted from a dangerous recurring condition of which defendant Cushman & Wakefield had actual or constructive notice.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.